DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claim #14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.

 	Claims #1-13 and 15-20 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on May 31, 2021 and December 6, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 



Claim Objections
 	As to claims 1 and 15, the Examiner suggests the amendments “wherein each of the plurality of pixel islands comprises a plurality of sub-pixels that emit light of a same color and are seamlessly coupled to each other, and wherein the light emitted by the plurality of sub-pixels in each of the plurality of pixel islands”.

 	As to claim 16, the formatting and line spacing is too close to that of claim 15 making reading difficult.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-10, 12, 13, and 16-20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	
 	As to claims 2-4 and 16-18, there is a lack of antecedent basis for “the pixel island groups” (emphasis added).


 	As to claims 2 and 16, there is a lack of antecedent basis for “the light of different colors emitted by the sub-pixels of different pixel islands” (emphasis added).  Furthermore, parent claims 1 and 15 do not recite different pixel islands nor sub-pixels of different pixel islands.  Claims 1 and 15 instead recite a plurality of pixel islands comprising a plurality of sub-pixels and it is unclear if the plurality of pixel islands are intended to be different pixel islands.


 	As to claims 2 and 16, it is unclear if “a plurality of pixel islands” of the pixel layer of parent claims 1 and 15 are different from “a plurality of pixel islands” of each of the pixel island groups.  Furthermore, it is very unclear how the plurality of pixel islands adjacent to each other emit light of different colors and sub-pixels of different pixel islands emit light of different colors when parent claims 1 and 15 recite sub-pixels of pixel islands emit light of a same color.


	As to claims 3, 4, 12, 13, 17, and 18, there is a lack of antecedent basis for “the sub-pixels” (emphasis added).



 	As to claims 5 and 19, there is a lack of antecedent basis for “the pixel island group” (emphasis added).


 	As to claim 10, there is a lack of antecedent basis for “the sub-pixel” (emphasis added) and a difference in number as parent claim 1 only recites a plurality of sub-pixels.
 
 	Applicant is requested to carefully check all the claims for antecedent basis issues.
	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1, 8, 11-13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu (U.S. Patent Publication No. 2021/0134844 A1), used as a translation of IDS reference CN 107561723 and hereafter “Liu”, and further in view of Kwon et al. (U.S. Patent Publication No. 2018/0284465 A1), as cited in the IDS and hereafter “Kwon”, and further in view of Jin (U.S. Patent Publication No. 2017/0357091 A1), hereafter “Jin”.


	As to claim 1, Liu teaches:
A base substrate (lower portion of 100 formed below 112).  In FIG. 3, Liu shows a lower portion of 100 on which pixel islands are formed thereon, the lower portion formed below a dividing line indicated by the active display area 112.

A pixel layer 130 provided on the base substrate and comprising a plurality of pixel islands 120.  In FIG. 1 and FIG. 2, Liu teaches a pixel layer 130 formed around and between pixel islands 120 such that the pixel layer 130 must be formed on a lower portion of 100.  

A microlens layer 210 facing away from the base substrate.  


Wherein each of [the] pixel islands comprises a plurality of sub-pixels 110. 

Wherein the light emitted by the plurality of sub-pixels in each of the [plurality of] pixel islands is refracted by the microlens layer to be dispersed to different pixel areas.  Liu teaches refraction by the microlens layer to different pixel areas in FIG. 3 and FIG. 4.


 	However, Liu does not teach the microlens layer on a surface of the pixel layer nor the plurality of sub-pixels emit light of a same color and are seamlessly coupled to each other.
 	On the other hand, Kwon teaches a microlens layer 200 formed on a surface of the pixel layer.  See Kwon, FIG. 12.
 	One of ordinary skill in the art before the effective filing date would have recognized that the formation of a microlens layer on a pixel layer surface would yield the predictable benefit of providing a foundational support structure for the microlens layer.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the microlens layer on a pixel layer surface as taught by Kwon, into the overall device structure of Liu teaching a microlens layer.

	However, either Liu nor Kwon teaches the plurality of sub-pixels emit light of a same color and are seamlessly coupled to each other.
 	On the other hand, Jin teaches a plurality of sub-pixels 111, 121, 131 emit light of a same color (111-red, 121-green, 131-blue) and are seamlessly coupled to each other.  See Jin, FIG. 1A.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a plurality of sub-pixels emitting light of a same color would yield the predictable result of improving resolution and image quality.  Id. at ⁋⁋ [0039]-[0041].
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of sub-pixels emitting light of a same color as taught by Jin, into the overall device structure having a plurality of sub-pixels as taught by Liu and Kwon.


	As to claim 8, Liu teaches a square, which is a rectangle.  See Liu, FIG. 1, FIG. 2.

 	As to claim 11, Liu teaches the microlens layer 210 comprises a plurality of microlenses 212.  Id. at FIG. 3.


 	As to claim 12, Liu teaches a correspondence between the microlenses and the sub-pixels.  Id.


 	As to claim 13, Liu teaches a correspondence between the microlenses and the pixel islands.  Id.


	As to claim 15, Liu teaches:
A display device, comprising a display panel.  Liu teaches a display device such as 3D polarized glasses or any product having a display function.  See Liu, ⁋⁋ [0003], [0059].

Wherein the display panel comprises: a base substrate (lower portion of 100 formed below 112).  In FIG. 3, Liu shows a lower portion of 100 on which pixel islands are formed thereon, the lower portion formed below a dividing line indicated by the active display area 112.

A pixel layer 130 provided on the base substrate and comprising a plurality of pixel islands 120.  In FIG. 1 and FIG. 2, Liu teaches a pixel layer 130 formed around and between pixel islands 120 such that the pixel layer 130 must be formed on a lower portion of 100.  

A microlens layer 210 facing away from the base substrate.  


Wherein each of [the] pixel islands comprises a plurality of sub-pixels 110. 

Wherein the light emitted by the plurality of sub-pixels in each of the [plurality of] pixel islands is refracted by the microlens layer to be dispersed to different pixel areas.  Liu teaches refraction by the microlens layer to different pixel areas in FIG. 3 and FIG. 4.


 	However, Liu does not teach the microlens layer on a surface of the pixel layer nor the plurality of sub-pixels emit light of a same color and are seamlessly coupled to each other.
 	On the other hand, Kwon teaches a microlens layer 200 formed on a surface of the pixel layer.  See Kwon, FIG. 12.
 	One of ordinary skill in the art before the effective filing date would have recognized that the formation of a microlens layer on a pixel layer surface would yield the predictable benefit of providing a foundational support structure for the microlens layer.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the microlens layer on a pixel layer surface as taught by Kwon, into the overall device structure of Liu teaching a microlens layer.

	However, either Liu nor Kwon teaches the plurality of sub-pixels emit light of a same color and are seamlessly coupled to each other.
 	On the other hand, Jin teaches a plurality of sub-pixels 111, 121, 131 emit light of a same color (111-red, 121-green, 131-blue) and are seamlessly coupled to each other.  See Jin, FIG. 1A.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a plurality of sub-pixels emitting light of a same color would yield the predictable result of improving resolution and image quality.  Id. at ⁋⁋ [0039]-[0041].
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of sub-pixels emitting light of a same color as taught by Jin, into the overall device structure having a plurality of sub-pixels as taught by Liu and Kwon.


	Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu, Kwon, and Jin as applied to claim 1, and further in view of Shim et al. (U.S. Patent Publication No. 2014/0353618 A1), hereafter “Shim”.


	As to claim 10, neither Liu nor Kwon nor Jin teaches, inter alia, the sub-pixel is an OLED comprising a first electrode, a light-emitting layer, and a second electrode.
On the other hand, Shim teaches in FIG. 26 that each sub-pixel of a display may be formed of an OLED and having a first electrode 13, a light-emitting layer 14, and a second electrode 15.  See Shim, ⁋ [0151].  Shim teaches in FIG. 26 that each light-emitting layer 14 of the plurality of sub-pixels in each of the pixel islands, in combination with Liu, Kwon, and Jin, are of an integrated structure.  The combination of Shim with Liu, Kwon, and Jin also teaches the first electrodes of the plurality of sub-pixels in each of the pixel islands are spaced apart from each other given that Shim’s first electrodes 13 are spaced apart from each other and Liu’s sub-pixels are spaced apart from each other.  See Liu, FIG. 2; Shim, FIG. FIG. 26.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of an OLED for a sub-pixel structure would yield the predictable result of improving color reproduction.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sub-pixel OLED structure as taught by Shin, into the overall device structure having a plurality of sub-pixels as taught by Liu, Kwon, and Jin.


No Prior Art Applied
 	No prior art has been applied to claims 2-9 and 16-20 in view of the very unclear claim language.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829